Exhibit 10.38

FIRST AMENDMENT TO LEASE AGREEMENT

THIS AGREEMENT entered into effective as of the 30th day of September, 2006 (the
“Effective Date”), by and between Papetti Holding Company, a New Jersey general
partnership (“Landlord”), and Michael Foods, Inc., a corporation organized under
the laws of the State of Minnesota (“Tenant”).

W-I-T-N-E-S-S-E-T-H:

WHEREAS, Landlord and Tenant entered into a lease dated as of February 26, 1997
(the “Lease”) respecting 847-855 North Avenue, Elizabeth, New Jersey and 900
North Avenue, Elizabeth, New Jersey, as described in Exhibit A of the Lease (the
“Premises”);

WHEREAS, Article 35 of the Lease provides that Tenant is granted the right to
extend the term of the Lease for two period(s) of five (5) years each (the
“Option Period(s));

WHEREAS, Tenant exercised the first of the Option Periods;

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, and other considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Annual Rent During First Option Period. The Annual Rent payable by Tenant
pursuant to Article 2 of the Lease during the first Option Period shall be as
set forth below:

Years 11-15, inclusive, of the First Option Period:

Five Hundred Seventy Thousand Two Hundred Forty Dollars ($570,240) payable in
equal monthly installments of Forty Seven Thousand Five Hundred Twenty Dollars
($47,520) in advance on or before the first day of each calendar month, which is
132% of the Annual Rent for the 12 months immediately preceding the commencement
of the first option period.

2. Ratification. Except as expressly amended by this Agreement, all other terms
and conditions of the Lease shall remain in full force and effect and Landlord
and Tenant each hereby ratify and confirm the same as of the date hereof.

3. Miscellaneous. Except as expressly modified hereby, all of the terms and
conditions of the Lease shall remain unaltered and in full force and effect, and
are hereby ratified and confirmed. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall have the same force and effect as original signatures for purposes of this
Amendment. Words and phrases having defined meanings in the Lease shall have the
same respective meanings when used herein, unless otherwise expressly defined
herein. This Agreement shall be binding on and shall inure to the benefit of the
parties hereto and their respective permitted successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

“Landlord”      “Tenant” Papetti Holding Company      Michael Foods, Inc. By:   

/s/ Arthur Papetti

     By:   

/s/ Mark Westphal

Title:    Manager      Title:    SVP-Finance